PER CURIAM.
Allie Charles Bessette appeals the trial court’s denial of postconvietion relief as to circuit court case number 95-17404 and the dismissal of the postconviction motion as it relates to circuit court case numbers 95-16887 and 96-00141. We affirm the denial of relief in case number 95-17404 but remand for consideration on the merits of the other two cases.
The trial judge dismissed the postconviction motion as to case number 95-16887 and case number 96-00141 because she believed an appeal was still pending in this court on these cases. The cases were dismissed by order of this court dated October 14, 1997, and a copy of the order was mailed to the circuit court clerk’s office. Thus, when the trial judge ruled on the postconviction motion on November 6, 1997, there was no appeal pending in this court. The issues should have been addressed on the merits since the *650trial court had jurisdiction to rule on the motion. See Ruth v. State, 635 So.2d 1061 (Fla. 2d DCA 1994).
ALTENBERND, A.C.J., and QUINCE and WHATLEY, JJ., concur.